Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/15/22 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 18, 47, 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2007/0200089).
 	With respect to claims 2, 18, 47 Inaba describes a polishing composition and a polishing a surface with the composition.  The composition comprises: abrasive grains such as ceria (cerium oxide); water; and a surfactant and hydrophilic compounds/polymers including sulfanilamide, nicotinamide, salt of poly(methacrylic acid) (claimed a methacrylic acid-based polymer) and polyoxyethylene or polyoxypropylene alkyl ether sulfate salts, polyoxyethylene/polyoxypropylene alkyl ethers (claimed polyoxyalkylene derivative), (paragraphs 40, 79, 80, 82, 83, 93, 99).  The concentrations of these components are from 0.001 to 10 g/L or 0.0001-1 wt% (1 wt% = 10 g/L), preferable 0.1 to 3 g/L or 0.01 to 0.3 wt%, which is within claimed ranges for these components.  Unlike claimed invention, Inaba doesn’t describe using these components of poly(methacrylic), polyoxyalkylene derivative and sulfanilamide in a same solution.  It would have been obvious for one skill in the art before the effective filing date of the invention to use these surfactants and the hydrophilic polymers in a same composition as suggested by Inaba because he teaches that the composition can include surfactant and/or hydrophilic (paragraphs 79, 83) and they reduce contact angle between the plane of a substrate and the composition to achieve uniform polishing (paragraph 79).  This would provide claimed composition with expected results.
 	With respect to claim 48, the abrasive content is as low as 0.01 wt% (paragraph 95).
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2007/0200089) as applied to claim 2 above, and further in view of Minami et al. (US 2016/0222252).
 	With respect to claim 17, Inaba doesn’t describe a polishing set comprising a first liquid of abrasive grains and water and a second liquid of the sulfanilamide and water.  Minami describes a polishing-liquid set of abrasive grains with water and nitrogen-containing compound with water (paragraphs 25-27).  It would have been obvious for one skill in the art before the effective filing date of the invention to provide the constituent components of the slurry in separate liquid storage in light of Minami because he describes the polishing-liquid set provides excellent stability of the abrasive grains (paragraph 26).
Claims 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Grumbine et al. (US 6,083,419).
 	With respect to claim 4, 5 Grumbine describes a polishing composition comprising: ceria and silica (claim 19); water (claim 43); and nitrogen-containing compounds including 2,3,5-trimethylpyrazine, 2-ethyl-3,5-dimethylpyrazine and mixture thereof (claim 43).  Unlike claimed invention, Grumbine doesn’t describe claimed nitrogen-containing compounds such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine, 2,3-diethylpyrazine, 2,3,5,6 tetramethylpyrazine. However, these are alkylpyrazines compounds, please see TGI reference, included in the reference cited, for structures of these alkylpyrazine.  Therefore, in the absent of unexpected results, it would have been obvious for one skill in the art before the filing date of the invention to use other similar types of alkylpyrazine including claimed 2,3-dimethylpyrazine, 2,5-dimethylpyrazine, 2,3-diethylpyrazine, and 2,3,5,6 tetramethylpyrazine or mixture thereof because they have similar structure as that of Grumbine’s nitrogen-containing compounds and the similarity in chemical structure and function entails the motivation of one skilled in the art to use claimed compound, in the expectation that compounds similar in structure will have similar properties in a polishing composition.  See MPEP 2144.99.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  See also in re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007).  Closely related homologs, analogs, and isomers in chemistry may create a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 21 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
	

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as obvious over Shubert et al. (US 2010/0178767).
 	With respect to claim 3, Shubert describes a polishing composition comprising: water; and 4-aminobenzamide (p-aminobenzoic acid amide) and abrasive grains such as metal oxides, which includes cerium oxide  (paragraph 3, 18, 95).  Even though he doesn’t expressively describe cerium oxide is in the composition; however, he describes that the known metal oxides for used in his composition would include cerium oxide (paragraph 3).   Therefore, it would have been obvious for one skill in the art to use cerium oxide as the metal oxides as suggested by Shubert to provide a polishing composition with expected results. 
Claims 20, 24, 30, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba et al. (US 2007/0200089) as applied to claim 18 above, and further in view of Liu et al. (2016/0122696).
 	With respect to claims 20, 24, 30, 32 Inaba further discloses the nitrogen-containing component includes nicotinamide (paragraph 83).  He doesn’t describe a surface to be polished contains amorphous silicon.  However, the material to be polished would depend on the type of a structure being manufacture.  An amorphous silicon is well known material in making microelectronic device as shown here by Liu (paragraph 16).  Therefore, it would have been obvious for one skill in the art to have polished surface include a material of amorphous silicon because that would produce a microelectronic device with expected results.
Claims 31, 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inaba/Liu, as applied to claims 2 and 24, and further in view of Grumbine et al. (US 6,083,419).
 	With respect to claim 31, Inaba doesn’t describe the nitrogen-containing includes 2,5-dimethylpyrazine, 2,3-diethylpyrazine, 2,3,5,6 tetramethylpyrazine.  Grumbine describes a polishing composition that containing nitrogen-containing compounds including 2,3,5-trimethylpyrazine, 2-ethyl-3,5-dimethylpyrazine and mixture thereof (claim 43). Grumbine describes these components are used as inhibits the conversion of solid tungsten and other metals such as copper into soluble tungsten or metal compounds while at the same time allowing the composition to covert the tungsten or metal to a soften oxidized film that it can be evenly removed by abrasion (col. 4, lines 5-10, 61-67).  Unlike claimed invention, Grumbine doesn’t describe claimed nitrogen-containing compounds such as 2,3-dimethylpyrazine, 2,5-dimethylpyrazine, 2,3-diethylpyrazine, 2,3,5,6 tetramethylpyrazine. However, these are alkylpyrazines compounds, please see TGI reference for structures of these alkylpyrazine recited below.  Therefore, in the absent of unexpected results, it would have been obvious for one skill in the art before the filing date of the invention to use other similar types of alkylpyrazine including claimed 2,3-dimethylpyrazine, 2,5-dimethylpyrazine, 2,3-diethylpyrazine, and 2,3,5,6 tetramethylpyrazine or mixture thereof because they have similar structure as that of Grumbine’s nitrogen-containing compounds and the similarity in chemical structure and function entails the motivation of one skilled in the art to use claimed compound, in the expectation that compounds similar in structure will have similar properties in a polishing composition.  See MPEP 2144.99.  In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).  See also in re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious); Aventis Pharma Deutschland v. Lupin Ltd., 499 F.3d 1293, 84 USPQ2d 1197 (Fed. Cir. 2007).  Closely related homologs, analogs, and isomers in chemistry may create a prima facie case of obviousness.  In re Dillon 16 USPQ 2d 1897, 1904 (Fed. Cir. 1990); In re Payne 203 USPQ 245 (CCPA 1979); In re Mills 126 USPQ 513 (CCPA 1960); In re Henze 85 USPQ 21 (CCPA 1950); In re Hass 60 USPQ 544 (CCPA 1944).
Claims 24, 30, 33, 35-38, 40-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi et al. (JP2017157591) and further in view of Liu et al. (US 2016/0122696).
 	With respect to claims 24, 30, 33, 40-44 Ouchi describes a polishing method using a CMP polishing composition comprises of 0.05-5 % by mass abrasives such as silica and/or ceria, a nitrogen containing pyridines such as 3-aminopyridine, 4-aminopyridine (claimed nitrogen containing compound) and a pH from 4-10 or 5.5-8 (paragraphs 27, 28, 31, 54, 67).  Unlike claimed invention, Ouchi doesn’t describe that the surface to be polished containing amorphous silicon; however, amorphous silicon is a known material to produce a microelectronic or semiconductor device as shown here by Liu (paragraphs 16).  Therefore, it would have been obvious for one skill in the art to before the effective filing date of the invention to apply the polishing composition to any semiconductor devices including devices with amorphous silicon because it would form a microelectronic devices/structure with expected results.
 	With respect to claims 35, 36, Ouchi describes the composition further includes 0.0001-5 of organic acid include saturated fatty acids, unsaturated carboxylic acids, aromatic carboxylic acid and dicarboxylic acids (claimed polymer having at least one selected from the group of carboxylic acid group and a carboxylate group) (paragraphs 44-51).
 	With respect to claim 37, Ouchi describes the composition further includes organic solvents including polyethylene oxide (polyethylene glycol) (paragraph 81) or claimed nonionic polymer compound B.
 	With respect to claim 38, Ouchi describes the composition further includes a basic compound such as ammonia, sodium hydroxide, potassium hydroxide, TMAH (paragraph 68).
 	With respect to claim 45, Ouchi describes the composition is stored as a set with a liquid of abrasive grains and water and additive liquid that would contain nitrogen compound with water (paragraphs 71-72).
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi/Liu as applied to claim 24 above, and further in view of Belov et al. (US 2008/0257862).
 	With respect to claims 31, 34, Ouchi doesn’t describe the composition includes a compound having 6-membered ring containing two nitrogen atoms in the ring such as pyrazinamide.  Belov describes a polishing composition for metal interconnect wherein composition includes a compound having 6-membered ring containing two nitrogen atoms in the ring such as pyrazinecarboamide (paragraph 52).  It would have been obvious for one skill in the art before the effective filing date of the invention to add a compound having 6-membered ring containing two nitrogen atoms in the ring such as pyrazinamide in light of Belov because he teaches such compounds accelerate the polishing removal of the metal such as Cu while suppressing unwanted isotropic chemical etch (paragraph 50).
Claims 32, 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ouchi/Liu as applied to claims 24, 38 above, and further in view of Sato et al. (WO2008013226).
 	With respect to claim 32, Ouchi doesn’t describe the composition includes nicotinamide.  Sato describes a polishing composition comprises of abrasives such as silica and ceria in a range of 0.01-30 wt% and a nitrogen containing compound such as nicotinamide (paragraphs 36, 41).  It would have been obvious for one skill in the art before the effective filing date of the invention to add nicotinamide in light of Sato because Sato teaches that such compound would suppress little corrosion occurring on the wiring metal surface which escaped the corrosion inhibitor compounds in the solution (paragraphs 35, 36).
With respect to claim 39, Ouchi doesn’t describe that the content of the basic compound is 0.04 mol/kg or less.  He teaches using the basic compounds to adjust the pH of the composition (paragraph 68).  Therefore, the amount of the basic compound added would depend on the pH being adjusted to.  Sato further describes adjusting the pH with a base including ammonia or KOH having a content of less than 1wt% (paragraph 44).  This would provide claimed a basic compound of less than 0.04 mol/kg.  One skill in the art before the effective filing date of the invention would find it obvious to add any amount of the basic compound including claimed amount of 0.04 mol/kg or less, as also taught by Sato, as long as it provides the desired pH with expected results.
Claims 49, 51, 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schubert as applied to claim 3 above, and further in view of Inaba et al. (US 2007/0200089).
With respect to claims 49, 51, and 52, Schubert doesn’t describe the composition further include a component such as sulfanilamide or a (meth)acrylic acid-based polymer.  Inaba describes a polishing composition that includes sulfanilamide and having a (meth)acrylic acid-based polymer such as a salt of poly(methacrylic acid) (paragraph 83).  The concentrations of these components are from 0.001 to 10 g/L or 0.0001-1 wt% (1 wt% = 10 g/L), preferable 0.1 to 3 g/L or 0.01 to 0.3 wt%, which is within claimed ranges for these components (paragraph 85).  It would have been obvious for one skill in the art before the effective filing date of the invention to add sulfanilamide because Inaba teaches that it is functions that can reduce the contact angle between the plane of a substrate to be polished and the metal-polishing liquid and that they can thus ensure uniform polishing operations (paragraphs 79).

Response to Arguments
With respect to applicant’s remarks concerning the unexpected results of using sulfanilamide over aminotetrazole of Inaba, this is found unpersuasive because It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  The Example 12 in the specification describes sulfanilamide in a concentration of 0.1, which is not the same as the claimed concentration of 0.001 to 3 % by mass as cited in claim 2.  Furthermore, it appears that applicant argues Inaba requires aminotetrazole while the claim 2 doesn’t.  however, claim 2 has “comprising” language, which doesn’t exclude aminotetrazole.  Even if the claim excludes aminotetrazole, Inaba also describes a tetrazole or triazole, which is also acknowledged by the applicant; therefore, his composition is not necessarily requiring aminotetrazole.  His composition can use a triazole instead.
In response to applicant’s that there is no reason to select 4-aminobenzamide from a long list of optional inhibitors disclosed by Schubert is found unpersuasive because this doesn’t take away from the fact that 4-aminobenzamide is used and known by one skill in the art at the time of the invention was made as a corrosion inhibitors and applicant has not shown any unexpected results from using 4-aminobenzamide as compared to other corrosion inhibitors from the list disclosed by Schubert.  Therefore, any of those corrosion inhibitors including 4-aminobenzamide would be obvious to one skill in the art for use in a polishing composition with expected results.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
With respect to applicant’s remark that there is no reason to select cerium oxide from the background of Schubert since Schubert does not disclose metal-organic framework particles including cerium oxide, please paragraph 18, he describes “it is possible that the composition according to the present invention also comprises additional abrasive particles of other solids, like silicon dioxide, metal oxides or the like” and paragraph 3, he describes metal oxides would include cerium oxide.  Therefore, using cerium oxide would have been obvious to one skill in the art because Schubert does suggest that any of those metal oxides including cerium oxide and the like can be used and added to the composition.
Applicant’s remarks concerning the rejection under Grumbine in view of Minami, in page 15 of the response, have been considered and found persuasive.  The rejection under the combination of Grumbine and Minami has been withdrawn and a new rejection under Grumbine has been provided above.  
With respect to applicant’s remark concerning the unexpected results of the nitrogen-containing components in the compositions of Examples 1-22 in applicant’s specification compared to that of nitrogen-containing components of Grumbine and Ouchi, the compositions of claim 4, 20 and 24 are not the same compositions of examples 1-22.  For example, claim 4 lacks the components of polyacrylic acid, polyoxyethylene glycol ether, pH adjustment and their concentrations.  Claim 4 also have silicon oxide instead of just cerium oxide Therefore, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  Similar arguments applied to claims 20 and 24.  They have different and lack concentrations of the components.  They also lack some components of the compositions in the examples 1-22.
Declaration
The Declaration under 37 C.F.R. §  1.132 has been considered and found ineffective. It refer(s) only to the system described in the above referenced application and not to the individual claims of the application.  Thus, there is no showing that the objective evidence of nonobviousness is commensurate in scope with the claims.  See MPEP § 716.  The Declaration of comparing Grumbine’s using of 2,3,5-trimethylpyrazine, 2-ethyl-3,5-dimethylpyrazine as compared to that of the applicant’s examples 10, 6 and 5 have been considered.  However, the compositions of examples 10, 6, and 5 are not the same as the claimed composition of claim 4.  Claim 4 lacks the components of polyacrylic acid, polyoxyethylene glycol ether, pH adjustment and their concentrations.  Claim 4 also have silicon oxide instead of just cerium oxide.   
Allowable Subject Matter
Claims 7, 50 are allowed over the rejection under Sato in view of Danielson.  
The claims 7 and dependent claim 50 are allowed because applicant’s remarks, in pages 17 and 18 of the response filed 2/15/22, have been considered and found persuasive.  Sato teaches away from using a pH less than 8, such as claimed pH of 3 to 8, since it’s difficult to stably disperse fine particles  (paragraph 18).  Applicant’s remarks that there would be no reason to look to Danielson for pH range since Danielson’s pH range is used for different objective of the stability of oxidant chemical, which is not concerned by Sato, have been found persuasive.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY VU NGUYEN DEO whose telephone number is (571)272-1462. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parvis Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY VU N DEO/Primary Examiner, Art Unit 1713                                                                                                                                                                                                        



5/27/2022